09/09/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                    Case Number: DA 19-0378


                                       DA 19-0378


 STATE OF MONTANA,
                                                                      SEP 0 q 2021
                                                                             Greenwood
             Plaintiff and Appellee,                                BOVV I'l
                                                                            Supreme Court
                                                                  Clerk o f    Montana
                                                                     State of

       v.                                                           ORDER

 JOHN THURLOW MOSBY,

             Defendant and Appellant.


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
oral argument before the Court sitting en banc and is hereby set for argurnent on
Wednesday, October 13, 2021, at 9:30. a.m. The oral argument will be conducted entirely
by visual and audio cornrnunication devices on Zoom. All counsel, as well as every
member of the Court, will appear via Zoom. The arguinent will be live-streained and can
be accessed through the Court's website at http://stream.vision.net/MT-JUD/.
      IT IS FURTHER ORDERED that pursuant to M. R. App. P. 17(3), oral argument
tiines in this cause nurnber shall be forty (40) ininutes for the Appellant and thirty (30)
minutes for the Appellee.
      The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert L. Descharnps, III, District Judge.
      DATED this 9th day of Septernber, 2021.
                                                For the Court,



                                                By
                                                              Chief Justice